In a proceeding pursuant to CPLR article 78 to review a determination of the Teachers’ Retirement System of the City of New York, dated October 20, 1983, which found that the petitioner had sufficiently recovered from his previous disability to be restored to active service, the petitioner appeals from a judgment of the Supreme Court, Kings County (Pino, J.), dated November 13, 1984, which denied the application and dismissed the petition.
Judgment affirmed, with costs.
The report of the physician of the respondent Teachers’ Retirement System provides credible evidence to support the determination (see, Matter of Manza v Malcolm, 44 AD2d 794). The opinion of the medical board of the Teachers’ Retirement System was conclusive (see, Matter of Mondello v Beekman, 78 AD2d 824, affd 56 NY2d 513). Furthermore, the resolution of a conflict in the medical evidence is solely within the province of the medical board (see, Matter ofManza v Malcolm, supra). The board is privileged to accept the medical reports of its own expert over those of a claimant (see, Carey v McGuire, 88 AD2d 532), and the Teachers’ Retirement System does not have to conduct an independent review of the findings of the medical board (see, Matter of Sherrid v Teachers’ Retirement Bd., 112 Misc 2d 6, 7). A mere conflict in opinion among physicians is not a ground for disturbing a determination and the petition was properly dismissed (see, Roth v Board of Trustees, 66 AD2d 664). Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.